Citation Nr: 1537097	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  14-07 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for a right wrist disability. 

2.  Entitlement to service connection for a right wrist disability.  

3.  Entitlement to service connection for a left ankle disability.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military duty from October 1994 to September 1996; April 2002 to August 2002; and November 2004 to January 2006.  

This claim comes to the Board of Veterans' Appeals (Board) from a September 2011 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.  

The issues of right wrist and left ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  An un-appealed January 1997 rating decision denied service connection for a right wrist disability.  

2.  Since the January 1997 rating decision, evidence that is new, which relates to an unestablished fact necessary to substantiate the claim of service connection for a right wrist disability, which is neither cumulative or redundant, and which raises a reasonable possibility of substantiating the claim has been received.  


CONCLUSION OF LAW

1.  An un-appealed January 1997 rating decision denying service connection for a right wrist disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.1103 (2014).

2.  New and material evidence has been received with respect to the claim of entitlement to service connection for a right wrist disability; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to reopen claim for service connection for a right wrist disability that was previously denied by the RO.  For the reasons that follow, the Board has concluded that the prior denial is final, that new and material evidence has been received, and reopening is warranted. 

In September 1996, the Veteran filed a claim for service connection for a right wrist disability.  The claim was denied by the RO in a January 1997 rating decision because there was no evidence of a disability and no evidence that a pre-existing condition was aggravated.  The Veteran was provided notice of the adverse decision in a January 1997 letter, wherein he was provided notice of his appellant rights.  He did not submit a notice of disagreement or new and material evidence within one year.  The January 1997 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened and considered on the merits unless new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The evidence received since the January 1997 rating decision includes evidence that the Veteran injured his right wrist and hand while he was scaling a wall during pre-deployment training in November 2004.  While the additional records included relevant service records, these records did not exist at the time VA previously decided the claim and accordingly the provisions of 38 C.F.R. § 3.156(c)(1) do not apply.  38 C.F.R. § 3.156(c)(2).

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet.  App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The service treatment records documenting a new injury to the Veteran since the last prior denial is new and material as this evidence was not previously of record and it addresses the grounds of the prior final denial and raise a reasonable possibility of substantiating the claim of service connection for a right wrist disability.  

Consequently, reopening the Veteran's claims of service connection for a right wrist disability is warranted.  38 C.F.R. § 3.156.  


ORDER

The claim for service connection for a right wrist disability is reopened; the appeal is granted to this extent only.  


REMAND

The Veteran has asserted entitlement to service connection for a right wrist disability and a left ankle disability.  Specifically, he claims that both of these disabilities stem from injuries in service.  The Board finds that prior to a decision on the merits of the claim, further development is necessary.  

The Veteran underwent VA examinations for both of these disabilities; however, the Board finds that these examinations were inadequate.  The Court has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As the November 2013 VA examiner provided rationales for the opinions provided that did not match the evidence of record, the Veteran must be provided new VA examinations.

The evidence of record shows that the Veteran's had surgery to repair the tendon on his right 5th finger prior to his active military service.  Additionally, there is also evidence in the record that the Veteran complained of pain in service and was also treated for a right hand injury.  Specifically, in October 1995, the Veteran complained of wrist pain.  Further, in November 2004, it was noted in the Veteran's service treatment records that he injured his wrist during a pre-deployment training exercise.  The question of aggravation and the injury in 2004 have not been clearly discussed by the medical examiner.  As such, the Board is remanding for another VA examination.  

A Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  However, the presumption of soundness requires both "Veteran" status and further requires that the Veteran was examined, accepted and enrolled.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010). 

If the presumption of soundness attaches, the burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227. 

On the other hand, where a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies.  In such claims, the evidence of record must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).  

This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Horn v. Shinseki, 25 Vet. App. at 235 (2012) ("Once the Veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."); see also 38 C.F.R. § 3.306(b).

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334   (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Yanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

The Veteran has also claimed service connection for a left ankle injury.  The Veteran underwent a VA examination in November 2013; however the examiner failed to provide any rationale for the opinion.  The Board is requesting that the Veteran be scheduled for another orthopedic examination.  There is evidence in the Veteran's file that he sprained his ankle on different occasions while in service and that he also suffered from Achilles weakness on his left side that limited flexion.  The Veteran states that he wears compression stockings instead of an ankle brace because they fit in his boots better.  He states that the compression stockings provide some relief, but that he still can walk or run on the ankle like he used to.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to schedule the Veteran for a VA orthopedic examination to determine nature and etiology of the Veteran's right wrist disability.  The claims file (i.e. the paper claims file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE), including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examination should be conducted by a different examiner than the one in November 2013.  

After reviewing the record and examining the Veteran, the examiner is asked to address the following: 

Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's wrist was aggravated by active military service.  The examiner is asked to specifically comment on the Veteran's injury from November 2004.  

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  

2.  The RO/AMC is requested to schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of the Veteran's left ankle disability.  The claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE), including this REMAND, must be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  All pertinent pathology should be noted in the examination report.  The examination should be conducted by a different examiner than the one in November 2013.  

After reviewing the record and examining the Veteran, the examiner is asked to address the following: 

a.  Provide a current diagnosis of the Veteran's left ankle disability.  

b.  Provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that such left ankle disability is etiologically related to the Veteran's active service.  The examiner is asked to specifically comment on his repeated injuries in service and the Veteran's complaints of chronic ankle and Achilles pain since service.  The examiner should comment on the service treatment records from September 2005 where it states the Veteran rolled his ankle at the gym, the March 2005 record noting the Veteran's complaints of left lower extremity weakness, the February 2005 record wherein the Veteran complained of Achilles weakness on the left side, and the March 2005 record noting the Veteran's complaints of left lower extremity weakness status post injury from jumping of a vehicle.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought are not granted to the appellant's satisfaction, provide him a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


